ORDER
PER CURIAM.
AND NOW, this 26th day of January, 2006, Michael David Rostoker having been disbarred from the practice of law in the Commonwealth of Massachusetts by Order of the Supreme Judicial Court of Massachusetts, Suffolk County, entered July 6, 2005; the said Michael David Rostoker having been directed on October 24, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Michael David Rostoker is disbarred from the practice of law in this Commonwealth, retroactive to March 24, 2005, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
*723Former Justice Nigro did not participate in this matter.